Title: To Thomas Jefferson from Henry Ingle, 27 May 1801
From: Ingle, Henry
To: Jefferson, Thomas


               
                  Sir
                  May 27th 1801—
               
               The table to be altered appears very good and as the alteration will exceed my expectation as to cost, I shall forbear cuting it untill I hear further from you.  It is a duty I owe to my employer to state aparent objections after which I shall strictly follow directions.  The making 3 single tables out of this dining table will be about 21 or 22 dolls. two new single leaf tables will afford the necessary charge cost 32 doll and the dining table may be added if occasion should require it.  I send by the barer hereof the 3 Brass Cased ring Locks.—
               I am Sir Your obdt Servt
               
                  
                     Henry Ingle
                  
               
            